RUSSELL, District Judge
(concurring specially).
I concur in the judgment of affirmance because of the “plain implication of the Florida Supreme Court in the Cerny' case, the State of, Florida will recognize and enforce the doctrine of survivorship with respect to joint bank accounts if the terms of the depository agreement unequivocally provide therefor.” While the evidence is ample to support the finding that Miss Lynch intended to give a joint interest in the deposit to Mrs. Murray with the right to the entire remaining balance in. the checking account if she outlived her, I am not at all certain that the instrument when construed as .a whole is sufficient to legally effectuate her intention. It may be well doubted whether this instrument which gave to either of the parties the right of withdrawal of the whole of the account constituted a present gift legally enforceable, lacking as it does the essential element of relinquishment of dominion over the thing given. Also I am not at all certain that such an instrument could be said to create a “joint tenancy” within the terms of the Florida Statute and legal principles applicable thereto, where the “tenants” though joint owners each have an individual and separate right of disposal of the entire estate. The difficulty becomes clear if we envision a conveyance of real estate to two parties as joint owners but with a provision that either should have the right to convey the joint ownership by individual deed. It is at most a hybrid form of joint tenancy.4 Joint ownership does not mean joint tenancy alone; partners and tenants in. common are joint owners though not joint tenants.5 The Florida statute refers only to “joint tenants”. Some States, among them California and New York, have thought advisable, doubtless to remove the legal difficulties mentioned, to enact statutes defining such joint depositors as joint tenants, but our attention is called to no such Florida Statutes. It would appear that such agreements can be upheld only upon the theory of a contract. between the parties and thus avoid the legal inability to uphold them as a gift in presentí and- because.- questionable as evidencing joint tenancy. If the present case was submitted and uninfluenced by any Florida adjudication, I would be inclined to follow those adjudications amply supported by law and reason, some of which ■ are cited above, and strike down such agreements after death (éxcept as for the protection of the bank) as an abortive attempt to make: a testamentary disposition without the • formality of a will, for under the facts here disclosed that was the *652actual purpose of the insertion of the provision of the right of survivorship. Especially should this be so where the normal rule of descent of property to the family line is interrupted, as in the present case, and where the joint deposit is a checking account, constantly fluctuating, and where the “survivor” contributed nothing to either the original or any subsequent deposit. In the Cerny case, supra, the question certified was whether the writing there involved constituted “a contract” and while referring to the joint tenancy statute of Florida, by its language and the clear implication above referred to apparently recognized the contract theory. I therefore concur in the judgment of affirmance in this case.

 See Appeal of Garland, 126 Me. 84, 136 A. 459; In re Cotter’s Will, 159 Misc. 324, 287 N.Y.S. 670; Clark v. Bridges, 163 Ga. 542, 136 S.E. 444; Hamilton v. First State Bank of Willow Hill, 254 Ill.App. 55; Staples v. Berry, 110 Me. 32, 85 A. 303, 33 C.J. 907, n. 3b, holding where either one of two joint owners can draw upon a joint bank deposit, for the entire amount of such deposit at any time, such power is inconsistent with the attributes of a joint tenancy.


 In re Huggins’ Estate, 96 N. J.Eq. 275, 125 A. 27; Minor v. Perry, D.C., 19 F.Supp. 449, 450.